Citation Nr: 0933138	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's son


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1946 until December 
1967.  The appellant claims as the surviving spouse of the 
Veteran

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death 
was denied in a November 1995 rating decision.  The appellant 
was informed of the decision and did not appeal.

2.  The evidence added to the record since that November 1995 
rating decision is cumulative.


CONCLUSION OF LAW

A November 1995 decision denying service connection for the 
cause of the Veteran's death is final.  New and material 
evidence has not been received to reopen the claim to 
establish service connection for the cause of the Veteran's 
death. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in December 2005, thus meeting the 
requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have VA treatment records.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The record also establishes that potential evidentiary 
defects were identified during the hearing.  The file was 
left open for 30 days so as to allow for the submission of 
additional evidence.  This supplements VCAA and satisfies 30 
C.F.R. § 3.103.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
appellant's service treatment records, as well as post-
service reports of VA and private treatment and examination.  
Moreover, the appellant's statements in support of the claim 
are of record, including testimony provided at a February 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Analysis

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen 
a final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the appellant in developing the facts 
necessary for his or her claim has been satisfied. See, 
Elkins v. West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. 
§ 5103A (West 2002) (eliminates the concept of a well-
grounded claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The appellant's claim of entitlement to service connection 
for the Veteran's cause of death was considered and denied in 
November 1995.  The appellant did not appeal that 
determination in a timely manner and it became final.  See 38 
U.S.C.A. § 7105.  In January 2004 the appellant sought to 
reopen her claim and in March 2006 the RO denied her request 
to reopen.  The appellant appeals from that denial.

As stated, the November 1995 decision is the last final 
determination of record with respect to the claim of service 
connection for the Veteran's cause of death.  The pertinent 
evidence associated with the claims file at the time of that 
decision included that applicant's claim, service treatment 
records, VA examination reports, the certificate of the 
Veteran's death indicating he died of congestive heart 
failure due to dilated cardiomyopathy, VA treatment records 
from January 1987 through January 1989 and from December 1979 
through November 1980 and a September 1978 VA record 
indicating evidence of early congestive heart failure.  The 
record also established that the Veteran had been service 
connected for post-gastrectomy syndrome, arthritis of the 
thoracic and lumbosacral spine, hemorrhoids, weak feet, and 
arthralgia of the hands during his lifetime. Based on the 
lack of in-service treatment or complaints of a heart 
disorder, and the length of time between separation and the 
first evidence of congestive heart failure, the appellant's 
claim was denied in the November 1995 rating decision.  

In sum, there was no evidence of the fatal disease process in 
service or within one year of separation and there no 
competent evidence linked the cause of death to service or a 
service connected disability.

Evidence added to the record since that time includes VA 
treatment records from 1968 through the Veteran's death in 
October 1995 and personal statements from the appellant 
including testimony, before the undersigned, from her and her 
son.

The medical evidence added to the record includes diagnosis 
of arrhythmias in May 1983, cardiomyopathy in September 1991, 
and congestive heart failure in July 1993.  In May 2007 the 
appellant indicated that she believed Agent Orange may have 
contributed to the Veteran's death.  In February 2009 the 
appellant and her son both stated that they believed the 
Veteran's stomach disorder aggravated his heart disorder, 
causing his death.

Of the evidence detailed above, none was previously before 
agency decisionmakers.  However, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously before 
agency decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  In this case subsequent VA 
treatment records revealed additional diagnoses of heart-
related disorders.  However, diagnoses for a heart disorder 
is duplicative of the diagnosis established by VA in 
September 1978.  Agency decisionmakers,  having already 
considered such evidence at the time of the last final 
decision, concluded that in spite of such evidence, the cause 
of the Veteran's death, congestive heart failure, was not 
related to service or a service connected disability.  
Accordingly, this evidence is cumulative.

At the time of the prior decision, there was an absence of 
evidence of the fatal process within once year of separation.  
To the extent that there is VA evidence dated in 1968, none 
establishes the presence of the fatal disease process or a 
link to a service connected disability.  This evidence tends 
to confirm the absence of the fatal disease process during 
the critical time frame.  Again, such evidence is cumulative.

The aforementioned personal statements of the appellant and 
her son were also not before agency decisionmakers at the 
time of the last final decision.  Such evidence cannot be 
considered material under 38 C.F.R. § 3.156(a) as it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  In so finding, the Board notes that advancing 
alternative theories of entitlement (i.e. Agent Orange or 
stomach disorder) under the same claim (i.e. service 
connection for cause of death) does not constitute an 
addition of material evidence to the record sufficient to 
reopen the appellant's claim.  We also note that there is no 
evidence of diabetes mellitus, thus this does not rise to the 
level of a valid new claim or new and material evidence.

For the forgoing reasons, the recently submitted evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).  For these reasons, the Board finds that criteria for 
new and material evidence as set forth under 38 C.F.R. § 
3.156(a) have not been met with respect to this claim.

As no new and material evidence has been received since the 
last final denial in September 2004, the application to 
reopen her claim for service connection for the cause of the 
Veteran's death must be denied.  The preponderance of the 
being evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The application to reopen a claim for service connection for 
the cause of death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


